                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                EASTERN DIVISION


JOSEPH KIRBY                                                                       PLAINTIFF

V.                                                CIVIL ACTION NO. 2:19-cv-00195-KS-MTP

SHELTER INSURANCE COMPANY;
JEREMY FORDAN; ALLEN SUMRALL and
JOHN AND JANE DOES 1-5                                                          DEFENDANTS



                                             ORDER

        On January 16, 2020, Plaintiff Joseph Kirby filed a Motion to Remand [10]. Defendants

shall respond to said motion on or before January 30, 2020. Fed. R. Civ. P. 6(a); L.U. Civ. R.

7(b)(4). Plaintiff may file a reply on or before February 6, 2020. Id.

        Any party requesting an extension of time must file a motion for such prior to the

deadline’s expiration and advise the Court whether the request is opposed. L.U.Civ.R. 7(b)(4),

(10).

        The original and reply memoranda together shall not exceed a total of thirty-five (35)

pages, and the response memorandum shall not exceed thirty-five (35) pages. L.U.Civ.R. 7(b)(5).

If a party requires more pages to fully respond, it must seek leave to do so.

        SO ORDERED AND ADJUDGED this 21st day of January 2020.



                                                       /s/ Keith Starrett __________________
                                                       KEITH STARRETT
                                                       UNITED STATES DISTRICT JUDGE
